Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 - 10, 14, 18, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt (US 4,940,360) in view of Nakagawa (JP 2012007410), Ungerleider et al. (US 2004/0050100), and Bond (US 2015/0198041).
Regarding claim 28, Weholt discloses a tunnel profile element for installation in raw tunnels, the tunnel profile element comprising: a plurality of foam panels (12, 14); at least one sidewall element (wall panel 12) and a roof element (arch panel 14) of the tunnel profile element; the foam panels (core 18) 
Regarding claim 2, Weholt fails to disclose at least one airing channel element adjacent the roof element. Nakagawa teaches at least one airing channel element (7) adjacent the roof element (1a) (Fig. 5(a); abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one airing channel element as taught by Nakagawa to prevent damage to the top of the rectangular tunnel element and to provide a space in the tunnel through which air flows, equipment can be positioned, and personnel can travel. Nakagawa fails to teach foam glass panels. It would have been obvious to have formed the at least one airing channel element as taught by Nakagawa with the foam glass panels as disclosed above so that the entire tunnel profile element is composed of the same foam glass panel material, thus providing a uniform amount of structural strength and stability throughout the entire tunnel profile element.
Regarding claim 8, Weholt further discloses the roof element comprises a curved roof element formed from a plurality of smaller panels (14) (Figs. 1 and 2).
Regarding claim 9, Weholt fails to disclose the profile shape of the tunnel profile element is rectangular. Nakagawa teaches the profile shape of the tunnel profile element (1) is rectangular (Figs. 1, 2, and 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the rectangular profile shape as taught by Nakagawa for the profile shape as disclosed by Weholt as a design consideration within the skill of the art. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Regarding claim 10, Weholt in view of Nakagawa, Ungerleider et al., and Bond discloses all of the claim limitations except the weight of the tunnel profile element is about 30 kg/m2. Examiner takes 
Regarding claim 14, Weholt fails to disclose additional support elements resting on a floor of the raw tunnel is supporting the at least one floor element. Nakagawa teaches additional support elements (3 unlabeled elements located below the floor wall) (Figs. 1, 2, and 5). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with additional support elements as taught by Nakagawa to increase the structural strength of the tunnel profile element.
Regarding claim 36, Weholt discloses a tunnel profile element adaptable for installation in raw tunnels, the tunnel profile element comprising: a plurality of foam panels (12, 14); a first sidewall element (wall panel 12), a second sidewall element (12), and a roof element (arch panel 14) of the tunnel profile element, wherein a second end of the first sidewall element (12) is mated with the roof element (14) and a second end of the second sidewall element (12) is mated with the roof element (14) such that the first sidewall element is spaced from the second sidewall element; the assembled foam panels (core 18) of the tunnel profile element are held together by a surface layer (skin 16) on all exposed surfaces of the foam panels forming the first sidewall element, the second sidewall element, and the roof element; and wherein the tunnel profile element is insertable into a tunnel via a tunnel opening where the tunnel profile element is placed (Figs. 1 - 3; col. 2, line 35 - col. 3, line 5). Weholt fails to disclose a floor element; a first end of the first sidewall element is mated with the tunnel floor element; a first end of the second sidewall element is mated with the tunnel floor element; foam glass; and an unbroken surface layer of polyurea covering all exposed surfaces of the assembled tunnel profile element. Nakagawa teaches a tunnel profile element (tunnel structure 1) having a tunnel floor element (floor wall 1c), wherein the roof element, the first sidewall element, the second sidewall element, and the at least one floor element are formed as a unitary structure; a first end of the first sidewall element .

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 28 above, and further in view of Kennedy et al. (US 2006/0172683).
Regarding claim 3, Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except an infrastructure element comprising an escape-route tunnel element arranged 
Regarding claim 4, Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except a roof element of the escape-route tunnel element is inclined downwards relative to the at least one sidewall element of the tunnel profile element. Kennedy teaches a roof element of the escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) is inclined downwards relative to the at least one sidewall element (21) of the tunnel profile element (Figs. 1 - 4; paragraphs 0023 - 0026). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the escape-route tunnel element as taught by Kennedy to control the flow of air through the tunnel.
Regarding claim 5, Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except the escape-route tunnel element comprises at least one service channel element constituted by additional polyurea sprayed foam glass panels. Kennedy teaches the escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) comprises at least one service channel element constituted by additional panels (panels 25) (Fig. 4; paragraph 0026). It would have .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 28 above, and further in view of Santos (US 2011/0103893). Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except at least one channel element arranged adjacent to at least one of the floor element, the at least one sidewall element, or the roof element. Santos teaches at least one channel element (galleries 4, 5, 6) adjacent to at least one of the floor element, the respective sidewall elements, or the roof element (Figs. 1-4; paragraphs 0008, 0009, and 0017 - 0019) to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one channel element as taught by Santos to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond as applied to claim 28 above, and further in view of Swarny (US 2013/0343822).  Weholt in view of Nakagawa, Ungerleider, and Bond fails to disclose a thickness of each of the plurality of foam panels is about 10 cm. Swarny teaches a thickness of a foam panel is about 10 cm (100 - 6000 mils) (paragraph 0016). Examiner notes that the range of thickness as taught by Swarny overlaps the claimed range of thickness of about 10 cm and, therefore, Swarny teaches a thickness of about 10 cm. Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ679 (CCPA 1968).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 28 above, and further in view of Cheng et al. (CN 105840210). Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except the floor element comprises a fluid drainage opening. Cheng teaches a floor element (31) is arranged with a fluid drainage opening (inspection wells, not shown) (Figs. 2 and 3; pages 2 - 4 of the attached translation of the description) to overcome the intrusion of groundwater into the tunnel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the fluid drainage opening as taught by Cheng to overcome the intrusion of groundwater into the tunnel.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 28 above, and further in view of FitzSimons (US 4,558,969). Weholt in view of Nakagawa, Underleider, and Bond et al. discloses all of the claim limitations except additional reinforcement rods included in the at least one floor element. .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 28 above, and further in view of Loncaric (US 2009/0126479). Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except LED lights are arranged in at least one of the at least one sidewall element and the roof element. Loncaric teaches LED lights (indicator 1 including LED lights 55) arranged in at least one of the at least one sidewall element and the roof element of a tunnel liner (settable material 45) (Figs. 12 and 16; abstract; paragraph 0169) to indicate the thickness of the liner. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the LED lights as taught by Loncaric to indicate the thickness of the liner.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 28 above, and further in view of Chen (CN 1873297).
Regarding claim 17, Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except LED lights are arranged in at least one of the first sidewall element, the second sidewall element, or the roof element. Chen teaches LED lights arranged in at least one of the at least 
Regarding claim 19, Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except the LED lights are configured to change color on a regular basis or in accordance with an externally submitted command. Chen teaches LED lights are configured to change color on a regular basis or in accordance with an externally submitted command (abstract) to provide a light source illumination device for an underground tunnel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the LED lights as taught by Chen to provide a light source illumination device for an underground tunnel.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Bond et al. Weholt discloses a tunnel profile element for installation in raw tunnels, the tunnel profile element comprising: a plurality of foam panels (12, 14); a first sidewall element (wall panel 12), a second sidewall element (12), and a roof element (arch panel 14) of the tunnel profile element; wherein a second end of the first sidewall element (12) is mated with the roof element (14) and a second end of the second sidewall element (12) is mated with the roof element (14) such that the first sidewall element is spaced from the second sidewall element; the foam panels (core 18) are held together by a surface layer (skin 16) on all exposed surfaces of the foam panels of the assembled foam panels (Figs. 1 - 3; col. 2, line 35 - col. 3, line 5). Weholt fails to disclose foam glass; and the assembled glass panels are held together by an unbroken surface layer of polyurea applied to all .

Claims 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Bond et al. as applied to claim 29 above, and further in view of Nakagawa (JP 2012007410).
Regarding claim 30, Weholt in view of Ungerleider and Bond discloses all of the claim limitations except a floor element mated with a second end of the first sidewall element and a second end of the second sidewall element. Nakagawa teaches a tunnel profile element (tunnel structure 1) having a floor element (floor wall 1c) mated with a second end of the first sidewall element and a second end of the second sidewall element (floor and sidewalls are a unitary structure) (Figs. 1, 2, and 5; abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the 
Regarding claims 32 and 34, Weholt in view of Ungerleider and Bond fails to disclose an infrastructure element comprising an airing channel element adjacent the roof element. Nakagawa teaches an airing channel element (7) adjacent the roof element (1a) (Fig. 5(a); abstract). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the airing channel element as taught by Nakagawa to prevent damage to the top of the rectangular tunnel element and to provide a space in the tunnel through which air flows, equipment can be positioned, and personnel can travel. Nakagawa fails to teach foam glass panels. It would have been obvious to have formed the at least one airing channel element as taught by Nakagawa with the foam glass panels as disclosed above so that the entire tunnel profile element is composed of the same foam glass panel material, thus providing a uniform amount of structural strength and stability throughout the entire tunnel profile element.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Bond et al. as applied to claim 29 above, and further in view of Kennedy et al. Weholt in view of Ungerleider and Bond discloses all of the claim limitations except an escape-route tunnel element arranged adjacent to the first sidewall element or the second sidewall element. Kennedy teaches the escape-route tunnel element (defined by the inclined walls 103 and the adjacent sidewall 21) arranged adjacent to the first sidewall element or the second sidewall element (Fig. 4; paragraph 0026). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the escape-rout tunnel element as taught by Kennedy so that the length of the tunnel profile element can be extended over the entire length of the tunnel.

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Ungerleider et al. and Bond et al. as applied to claim 29 above, and further in view of Santos. Weholt in view of Ungerleider and Bond discloses all of the claim limitations except at least one channel element arranged adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element. Santos teaches at least one channel element (galleries 4, 5, 6) adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element (Figs. 1-4; paragraphs 0008, 0009, and 0017 - 0019) to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one channel element as taught by Santos to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Weholt in view of Nakagawa, Ungerleider et al., and Bond et al. as applied to claim 36 above, and further in view of Santos. Weholt in view of Nakagawa, Ungerleider, and Bond discloses all of the claim limitations except at least one channel element arranged adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element. Santos teaches at least one channel element (galleries 4, 5, 6) adjacent to at least one of the first sidewall element, the second sidewall element, or the roof element (Figs. 1-4; paragraphs 0008, 0009, and 0017 - 0019) to provide two provide three isolated and independent galleries; two substantially identical roadway galleries and a service gallery. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the at least one channel element as .
Allowable Subject Matter
Claims 7, 12, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Examiner takes the position that claims 28, 29, and 36 included in the claim set dated 16 June 2021 each recited two tunnel profile elements (tunnel profile element, assembled tunnel profile element) and claims 28, 29, and 36 have been amended to recite a single tunnel profile element.

Applicant’s arguments with respect to claims 2 - 6, 8 - 15, 17, 19, 28 - 30, and 32 - 38 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
10/21/2021